 Case 8:19-cv-00780-AG-JDE Document 45 Filed 11/11/19 Page 1 of 6 Page ID #:381




 1   Chase A. Scolnick, SBN 227631
     Email:cscolnick@kelleranderle.com
 2   18300 Von Karman Ave., Suite 930
     Irvine, California 92612
 3   Telephone: (949) 476-8700
     Facsimile: (949) 476-0900
 4
     Juanita R. Brooks, SBN 75934
 5   Email: brooks@fr.com
     12390 El Camino Real
 6   San Diego CA 92130
     Telephone: (858) 678-5070
 7   Facsimile: (858) 678-5099
 8   Attorneys for Defendant,
     MICROSOFT CORPORATION
 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11   UNILOC 2017 LLC,                        8:19-CV-00780-AG (JDEx)
                                             8:19-CV-00781-AG (JDEx)
12              Plaintiff,                   8:19-CV-00783-AG (JDEx)
                                             8:19-CV-00955-AG (JDEx)
13        v.                                 8:19-CV-00956-AG (JDEx)
                                             8:19-CV-00988-AG (JCx)
14   MICROSOFT CORPORATION,                  consolidated with 8:19-CV-00780-AG
                                             (JDEx)
15              Defendant.
                                             STIPULATION TO STAY
16                                           CONSOLIDATED ACTIONS
                                             PENDING INTER PARTES REVIEW
17                                           INSTITUTION DECISIONS
18
                                             Judge: Hon. Andrew J. Guilford
19
20
21
22
23
24
25
26
27
28                                                 STIPULATION TO STAY CONSOLIDATED
                                                           ACTIONS PENDING INTER PARTES
                                                           REVIEW INSTITUTION DECISIONS
                                                Consolidated Case No. 8:18-CV-00780-AG (JDEx)
 Case 8:19-cv-00780-AG-JDE Document 45 Filed 11/11/19 Page 2 of 6 Page ID #:382




 1         Defendant Microsoft Corporation (“Microsoft”) and Plaintiff Uniloc 2017 LLC
 2   (“Uniloc”) jointly request that these consolidated cases be stayed pending institution
 3   decisions of the petitions for inter partes review (“IPR”) Microsoft has filed with the
 4   USPTO against every asserted patent, as detailed in the chart below:
 5       Patent         IPR Case No.            Filing Date          Expected Institution
                                                                          Decision1
 6
      9,869,362         2019-01390             July 31, 2019            February 2020
 7
      6,836,654         2019-01470             August 09, 2019          February 2020
 8
      6,836,654         2019-01471             August 09, 2019          March 2020
 9
      8,724,622         2019-01558             September 13, 2019       March 2020
10
      8,724,622         2019-01559             September 13, 2019       March 2020
11
      8,881,273         2019-01552             September 16, 2019       March 2020
12
      6,467,088         2020-00023             October 11, 2019         April 2020
13
      8,495,359         2020-00101             November 01, 2019        February 2020
14
      6,498,541         2020-00102             November 05, 2019        March 2020
15
      6,498,541         2020-00103             November 05, 2019        March 2020
16
           In a telephone conference on November 7, 2019, Uniloc indicated that it would
17
     agree to stay these consolidated cases pending decisions on whether the IPR
18
     proceedings institute consistent with the Court’s prior order concerning another set of
19
     consolidated actions between the parties. See Uniloc 2017 LLC v. Microsoft Corp.,
20
     Case No. 8:18-cv-02053-AG-JDE, Dkt. No. 95 (Aug. 9, 2019) (“For these reasons,
21
     and after considering the totality of the circumstances, the Court GRANTS
22
     Microsoft’s motion and STAYS each of the above-consolidated cases. However, the
23
     Court will stay this matter only up until the last determination has been reached by
24
           1
25            Title 35 U.S.C. § 314 indicates that an institution decision shall come three
     months after the filing of, or the deadline for, the patent owner’s preliminary response
26   (“POPR”), whichever comes first. The POPR is due within three months after the
     patent office accords the petition a filing date. 35 U.S.C. § 313; 37 C.F.R. §
27   42.107(b). If the patent owner files its POPR early, or waives its POPR, the
     institution deadline is advanced.
28                                                        STIPULATION TO STAY CONSOLIDATED
                                                                  ACTIONS PENDING INTER PARTES
                                           2                      REVIEW INSTITUTION DECISIONS
                                                       Consolidated Case No. 8:19-CV-00780-AG (JDEx)
 Case 8:19-cv-00780-AG-JDE Document 45 Filed 11/11/19 Page 3 of 6 Page ID #:383




 1   the PTAB regarding whether it will institute proceedings. At that time, depending on
 2   the outcome of the PTAB’s preliminary institution decisions, Plaintiff may choose to
 3   seek to reopen this case as to some or all of the asserted patents. The Court does not
 4   grant a full stay though the completion of any appeals stemming from instituted IPR
 5   proceedings at this time.”).
 6         Microsoft and Uniloc request that the Court set a status conference in May
 7   2020, subject to the Court’s availability and that the parties file a joint status report
 8   two weeks prior to the status conference.
 9         Accordingly, Microsoft and Uniloc, through their respective counsel and
10   subject to approval of the Court, respectfully request that the Court stay these
11   consolidated cases pending the institution decisions regarding Microsoft’s inter
12   partes review petitions currently pending against the patents-in-suit, and issue the
13   [Proposed] Order submitted herewith as Exhibit A.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                         STIPULATION TO STAY CONSOLIDATED
                                                                   ACTIONS PENDING INTER PARTES
                                             3                     REVIEW INSTITUTION DECISIONS
                                                        Consolidated Case No. 8:19-CV-00780-AG (JDEx)
 Case 8:19-cv-00780-AG-JDE Document 45 Filed 11/11/19 Page 4 of 6 Page ID #:384




 1   Dated: November 11, 2019
 2
 3   By: /s/ Aamir A. Kazi                  By: /s/ M. Elizabeth Day
 4       Aamir A. Kazi                          M. Elizabeth Day

 5       Aamir A. Kazi (Pro Hac Vice)           M. Elizabeth Day, SBN 177125
         E-mail: kazi@fr.com                    Email: eday@feinday.com
 6       Benjamin K. Thompson                   David Alberti, SBN 220265
         (Pro Hac Vice)                         Email: dalbertie@feinday.com
 7       E-mail: bthompson@fr.com               Sal Lim, SBN 211836
         Fish & Richardson P.C.                 Email: slim@feinday.com
 8       1180 Peachtree Street NE               Marc Belloli, SBN 244290
         21st Floor                             mbelloli@feinday.com
 9       Atlanta, GA 30309                      FEINBERG DAY KRAMER
         Telephone: (404) 892-5005              ALBERTI LIM TONKOVICH &
10       Facsimile: (404) 892-5002              BELLOLI LLP
                                                1600 El Camino Real, Suite 280
11       Benjamin C. Elacqua                    Menlo Park, CA 94025
         (Pro Hac Vice)                         Telephone: (650) 618-4360
12       Email: elacqua@fr.com                  Facsimile: (650) 618-4368
         Fish & Richardson P.C.
13       1221 McKinney Street, Suite 2800
         Houston, TX 77010
14       Telephone: (713) 654-5300
         Facsimile: (713) 652-0109
15
     Attorneys for Defendant                    Attorneys for Plaintiff,
16   MICROSOFT CORPORATION                      UNILOC 2017 LLC
17
18
19
20
21
22
23
24
25
26
27
28                                                   STIPULATION TO STAY CONSOLIDATED
                                                             ACTIONS PENDING INTER PARTES
                                        4                    REVIEW INSTITUTION DECISIONS
                                                  Consolidated Case No. 8:19-CV-00780-AG (JDEx)
 Case 8:19-cv-00780-AG-JDE Document 45 Filed 11/11/19 Page 5 of 6 Page ID #:385




 1                           CERTIFICATE OF ATTESTATION
 2         Pursuant to Rule 5-4.3.4(a)(2) of the United States District Court for the
 3   Central District of California Local Rules, the filing party hereby attests that all
 4   signatories listed concur in this filing’s content and have authorized this filing.
 5
                                             By: /s/ Aamir A. Kazi
 6                                               Aamir A. Kazi
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                        STIPULATION TO STAY CONSOLIDATED
                                                                  ACTIONS PENDING INTER PARTES
                                             5                    REVIEW INSTITUTION DECISIONS
                                                       Consolidated Case No. 8:19-CV-00780-AG (JDEx)
 Case 8:19-cv-00780-AG-JDE Document 45 Filed 11/11/19 Page 6 of 6 Page ID #:386




 1                                 PROOF OF SERVICE
 2         The undersigned hereby certifies that, on November 11, 2019, a true and
 3   correct copy of the above and foregoing document described as STIPULATION TO
 4   CONTINUE TO STAY CONSOLIDATED ACTIONS PENDING INTER
 5   PARTES REVIEW INSTITUTION DECISIONS has been served to all counsel of
 6   record who are deemed to have consented to electronic service via the Court’s
 7   CM/ECF system per Civil Local Rule 5-3.2.1.
 8         The following are those who are currently on the list to receive e-mail notices
 9   for this case:
10          David L Alberti
            dalberti@feinday.com
11          Marc C Belloli
            mbelloli@feinday.com
12          M Elizabeth Day
            eday@feinday.com
13          Sal Lim
            slim@feinday.com
14          Jeremiah Armstrong
            jarmstrong@feinday.com
15          Hong Syd Lin
            hlin@feinday.com
16          Robert F. Kramer
            rkramer@feinday.com
17          Kate E. Hart
            khart@feinday.com
18          Russell S. Tonkovich
            rtonkovich@feinday
19          FDALB-Uniloc-MSFT-Joint@feinday.com
20         Any other counsel of record will be served by electronic mail, facsimile, and/or
21   overnight delivery.
22         Executed on November 11, 2019, at Atlanta, Georgia.
23                                         /s/ Susana M. Ricardo
                                           Susana M. Ricardo
24
25
26
27
28                                                      STIPULATION TO STAY CONSOLIDATED
                                                                ACTIONS PENDING INTER PARTES
                                          6                     REVIEW INSTITUTION DECISIONS
                                                     Consolidated Case No. 8:19-CV-00780-AG (JDEx)
